

	

		III

		108th CONGRESS

		2d Session

		S. RES. 429

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2004

			Mr. Durbin (for himself,

			 Mr. Craig, Mr.

			 Akaka, and Mr. Dayton)

			 submitted the following resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		RESOLUTION

		Establishing a special committee of the

		  Senate to investigate the awarding and carrying out of contracts to conduct

		  activities in Afghanistan and Iraq and to fight the war on

		  terrorism.

	

	

		Whereas the wars in Iraq and Afghanistan have exerted very

			 large demands on the Treasury of the United States and required tremendous

			 sacrifice by the members of the Armed Forces of the United States;

		Whereas Congress has a constitutional responsibility to

			 ensure comprehensive oversight of the expenditure of United States Government

			 funds;

		Whereas waste and corporate abuse of United States

			 Government resources are particularly unacceptable and reprehensible during

			 times of war;

		Whereas the magnitude of the funds involved in the

			 reconstruction of Afghanistan and Iraq and the war on terrorism, together with

			 the speed with which these funds have been committed, presents a challenge to

			 the effective performance of the traditional oversight function of Congress and

			 the auditing functions of the executive branch;

		Whereas the Senate Special Committee to Investigate the

			 National Defense Program, popularly know as the Truman Committee, which was

			 established during World War II, offers a constructive precedent for bipartisan

			 oversight of wartime contracting that can also be extended to wartime and

			 postwar reconstruction activities;

		Whereas the Truman Committee is credited with an extremely

			 successful investigative effort, performance of a significant public education

			 role, and achievement of fiscal savings measured in the billions of dollars;

			 and

		Whereas the public has a right to expect that taxpayer

			 resources will be carefully disbursed and honestly spent: Now, therefore, be

			 it

		

	

		

		1.Special Committee on War and

			 Reconstruction ContractingThere is established a special committee of

			 the Senate to be known as the Special Committee on War and Reconstruction

			 Contracting (hereafter in this resolution referred to as the Special

			 Committee).

		2.Purpose and

			 duties

			(a)PurposeThe

			 purpose of the Special Committee is to investigate the awarding and performance

			 of contracts to conduct military, security, and reconstruction activities in

			 Afghanistan and Iraq and to support the prosecution of the war on

			 terrorism.

			(b)DutiesThe

			 Special Committee shall examine the contracting actions described in subsection

			 (a) and report on such actions, in accordance with this section,

			 regarding—

				(1)bidding,

			 contracting, accounting, and auditing standards for Federal Government

			 contracts;

				(2)methods of

			 contracting, including sole-source contracts and limited competition or

			 noncompetitive contracts;

				(3)subcontracting

			 under large, comprehensive contracts;

				(4)oversight

			 procedures;

				(5)consequences of

			 cost-plus and fixed price contracting;

				(6)allegations of

			 wasteful and fraudulent practices;

				(7)accountability of

			 contractors and Government officials involved in procurement and

			 contracting;

				(8)penalties for

			 violations of law and abuses in the awarding and performance of Government

			 contracts; and

				(9)lessons learned from the

			 contracting process used in Iraq and Afghanistan and in connection with the war

			 on terrorism with respect to the structure, coordination, management policies,

			 and procedures of the Federal Government.

				(c)Evidence

			 consideredIn carrying out its duties, the Special Committee

			 shall ascertain and evaluate the evidence developed by all relevant

			 governmental agencies regarding the facts and circumstances relevant to

			 contracts described in subsection (a).

			3.Composition of

			 Special Committee

			(a)Membership

				(1)In

			 generalThe Special Committee shall consist of 7 members of the

			 Senate of whom—

					(A)4 members shall

			 be appointed by the President pro tempore of the Senate, in consultation with

			 the majority leader of the Senate; and

					(B)3 members shall

			 be appointed by the minority leader of the Senate.

					(2)DateThe

			 appointments of the members of the Special Committee shall be made not later

			 than 90 days after the date of the enactment of this Act.

				(b)VacanciesAny

			 vacancy in the Special Committee shall not affect its powers, but shall be

			 filled in the same manner as the original appointment.

			(c)ServiceService

			 of a Senator as a member, chairman, or ranking member of the Special Committee

			 shall not be taken into account for the purposes of paragraph (4) of rule XXV

			 of the Standing Rules of the Senate.

			(d)Chairman and

			 ranking memberThe chairman of the Special Committee shall be

			 designated by the majority leader of the Senate, and the ranking member of the

			 Special Committee shall be designated by the minority leader of the

			 Senate.

			(e)Quorum

				(1)Reports and

			 recommendationsA majority of the members of the Special

			 Committee shall constitute a quorum for the purpose of reporting a matter or

			 recommendation to the Senate.

				(2)TestimonyOne

			 member of the Special Committee shall constitute a quorum for the purpose of

			 taking testimony.

				(3)Other

			 businessA majority of the members of the Special Committee, or

			 1/3 of the members of the Special Committee if at least

			 one member of the minority party is present, shall constitute a quorum for the

			 purpose of conducting any other business of the Special Committee.

				4.Rules and

			 procedures

			(a)Governance

			 under Standing Rules of SenateExcept as otherwise specifically

			 provided in this resolution, the investigation, study, and hearings conducted

			 by the Special Committee shall be governed by the Standing Rules of the

			 Senate.

			(b)Additional

			 rules and proceduresThe Special Committee may adopt additional

			 rules or procedures if the chairman and ranking member agree that such

			 additional rules or procedures are necessary to enable the Special Committee to

			 conduct the investigation, study, and hearings authorized by this resolution.

			 Any such additional rules and procedures—

				(1)shall not be

			 inconsistent with this resolution or the Standing Rules of the Senate;

			 and

				(2)shall become

			 effective upon publication in the Congressional Record.

				5.Authority of

			 Special Committee

			(a)In

			 generalThe Special Committee may exercise all of the powers and

			 responsibilities of a committee under rule XXVI of the Standing Rules of the

			 Senate.

			(b)HearingsThe

			 Special Committee or, at its direction, any subcommittee or member of the

			 Special Committee, may, for the purpose of carrying out this resolution—

				

					(1)

					hold such hearings, sit and act at such times and places, take

			 such testimony, receive such evidence, and administer such oaths as the Special

			 Committee or such subcommittee or member considers advisable; and

				

					(2)

					require, by subpoena or otherwise, the attendance and testimony

			 of such witnesses and the production of such books, records, correspondence,

			 memoranda, papers, documents, tapes, and materials as the Special Committee

			 considers advisable.

				

				(c)

				Issuance and enforcement of subpoenas

				

					(1)

					Issuance

					Subpoenas issued under subsection (b) shall bear the signature of

			 the Chairman of the Special Committee and shall be served by any person or

			 class of persons designated by the Chairman for that purpose.

				(2)EnforcementIn

			 the case of contumacy or failure to obey a subpoena issued under subsection

			 (a), the United States district court for the judicial district in which the

			 subpoenaed person resides, is served, or may be found may issue an order

			 requiring such person to appear at any designated place to testify or to

			 produce documentary or other evidence. Any failure to obey the order of the

			 court may be punished by the court as a contempt of that court.

				(d)MeetingsThe

			 Special Committee may sit and act at any time or place during sessions,

			 recesses, and adjournment periods of the Senate.

			6.Reports

			(a)Initial

			 reportThe Special Committee shall submit to the Senate a report

			 on the investigation conducted pursuant to section 2 not later than 270 days

			 after the appointment of the Special Committee members.

			(b)Updated

			 reportThe Special Committee shall submit an updated report on

			 such investigation not later than 180 days after the submission of the report

			 under subsection (a).

			(c)Additional

			 ReportsThe Special Committee may submit any additional report or

			 reports that the Special Committee considers appropriate.

			(d)Findings and

			 RecommendationsThe reports under this section shall include

			 findings and recommendations of the Special Committee regarding the matters

			 considered under section 2.

			(e)Disposition of

			 reportsAny report made by the Special Committee when the Senate

			 is not in session shall be submitted to the Clerk of the Senate. Any report

			 made by the Special Committee shall be referred to the committee or committees

			 that have jurisdiction over the subject matter of the report.

			7.Administrative

			 provisions

			(a)Staff

				(1)In generalThe Special Committee may employ in

			 accordance with paragraph (2) a staff composed of such clerical, investigatory,

			 legal, technical, and other personnel as the Special Committee, or the chairman

			 or the ranking member, considers necessary or appropriate.

				(2)Appointment of

			 staff

					(A)In

			 generalThe Special Committee shall appoint a staff for the

			 majority, a staff for the minority, and a nondesignated staff.

					(B)Majority

			 staffThe majority staff shall be appointed, and may be removed,

			 by the chairman and shall work under the general supervision and direction of

			 the chairman.

					(C)Minority

			 staffThe minority staff shall be appointed, and may be removed,

			 by the ranking member of the Special Committee, and shall work under the

			 general supervision and direction of such member.

					(D)Nondesignated

			 staffNondesignated staff shall be appointed, and may be removed,

			 jointly by the chairman and the ranking member, and shall work under the joint

			 general supervision and direction of the chairman and ranking member.

					(b)Compensation

				(1)Majority

			 staffThe chairman shall fix the compensation of all personnel of

			 the majority staff of the Special Committee.

				(2)Minority

			 staffThe ranking member shall fix the compensation of all

			 personnel of the minority staff of the Special Committee.

				(3)Nondesignated

			 staffThe chairman and ranking member shall jointly fix the

			 compensation of all nondesignated staff of the Special Committee, within the

			 budget approved for such purposes for the Special Committee.

				(c)Reimbursement

			 of expensesThe Special Committee may reimburse the members of

			 its staff for travel, subsistence, and other necessary expenses incurred by

			 such staff members in the performance of their functions for the Special

			 Committee.

			(d)Payment of

			 expensesThere shall be paid out of the applicable accounts of

			 the Senate such sums as may be necessary for the expenses of the Special

			 Committee. Such payments shall be made on vouchers signed by the chairman of

			 the Special Committee and approved in the manner directed by the Committee on

			 Rules and Administration of the Senate. Amounts made available under this

			 subsection shall be expended in accordance with regulations prescribed by the

			 Committee on Rules and Administration of the Senate.

			8.TerminationThe Special Committee shall terminate on

			 February 28, 2007.

		

